Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Baldauf et al. (US 2009/0199603 A1), hereinafter Baldauf, as cited by Applicant, in view of Miller et al. (US 2005/0263986 A1), hereinafter Miller.
Regarding claim 14, Baldauf discloses (Fig. 1-3) an agricultural baler 10, comprising:
a chassis 12;
a main bale chamber 14 carried by the chassis 12 (Fig. 1; Para. [0020]; main bale chamber is part of baler assembly 14); and
an axle arrangement 22, 24 coupled with the chassis 12 (Fig. 1-3; Para. [0021]), the axle arrangement 22, 24 including:
a first axle 22 having opposite ends, the first axle 22 being coupled with the chassis 12 to accommodate generally horizontal loads (Fig. 2; first axle 22 is coupled to chassis 12, specifically rails 30, via leaf spring 36, which can accommodate horizontal loads);
a second axle 24 having opposite ends, the second axle 24 being coupled with the first axle 22 to accommodate generally horizontal loads (Fig. 2; second axle 24 is coupled to first axle 22 via leaf springs 36, which can accommodate horizontal loads); and 
a lateral stabilization member 60 interconnected between the second axle 24 and the chassis 12 (Fig. 2 & 3; Para. [0025] of Baldauf).
	Baldauf does not disclose that both the first and second axles have a pair of suspension cylinders, each said suspension cylinder positioned at a corresponding said end of said first and second axle to accommodate generally vertical loads.
	Miller teaches (Fig. 1-4) a tandem axle arrangement with a first axle 14 (Fig. 1; left axle) having opposite ends and a pair of suspension cylinders 12, each said suspension cylinder 12 positioned at a corresponding said end of said first axle 14 to accommodate generally vertical loads (Fig. 1; left axle 14 has suspension cylinders 12 on both ends, which can accommodate vertical loads); and a second axle 14 (Fig. 1; right axle) having opposite ends and a pair of suspension cylinders 12, each said suspension cylinder 12 positioned at a corresponding said end of said second axle 14 to accommodate generally vertical loads (Fig. 1; right axle 14 has suspension cylinders 12 on both ends, which can accommodate vertical loads).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baldauf by having a pair of suspension cylinders on opposing ends of each axle as disclosed by Miller because the suspension cylinders provide favorable ride characteristics to adapt to various load conditions of the system (Abstract of Miller).

Regarding claim 15, Baldauf, modified as above, further discloses (Fig. 1-3 of Baldauf) that the axle arrangement 22, 24 further includes at least one elongate member 30, 36 interconnecting the second axle 24 with the first axle 22 (Fig. 2 of Baldauf; second axle 24 is connected to first axle 22 both through leaf springs 36 and rails 30).

Regarding claim 21, Baldauf, modified as above, further discloses that the lateral stabilization member 60 is a rod 60 (Fig. 2 & 3 of Baldauf show that member 60 is substantially rod-shaped) which is pivotally coupled with the second axle 24 and the chassis 12 (Fig. 2 & 3; Para. [0025] of Baldauf).

Regarding claim 26, Baldauf, modified as above, further discloses that the axle arrangement 22, 24 has at least two axles 22, 24, including the first axle 22 and the second axle 24 (Fig. 2 & 3 of Baldauf).

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Baldauf in view of Miller, and further in view of Fujan et al. (US 5308105 A), hereinafter Fujan.
Regarding claim 27, Baldauf discloses (Fig. 1-3) an axle arrangement 22, 24 for use with an agricultural baler 10, the baler 10 including a chassis 12 and a main bale chamber 14 carried by the chassis 12 (Fig. 1; Para. [0020]; main bale chamber is part of baler assembly 14), the axle arrangement 22, 24 comprising:
a first axle 22 having opposite ends, the first axle 22 being coupled with the chassis 12 to accommodate generally horizontal loads (Fig. 2; first axle 22 is coupled to chassis 12, specifically rails 30, via leaf spring 36, which can accommodate horizontal loads); and
a second axle 24 having opposite ends, the second axle 24 being coupled with the first axle 22 to accommodate generally horizontal loads (Fig. 2; second axle 24 is coupled to first axle 22 via leaf springs 36, which can accommodate horizontal loads).
	Baldauf does not disclose that both the first and second axles have a pair of suspension cylinders, each said suspension cylinder positioned at a corresponding said end of said first and second axle to accommodate generally vertical loads, or that the second axle is coupled with the first axle via a ball joint.
	Miller teaches (Fig. 1-4) a tandem axle arrangement with a first axle 14 (Fig. 1; left axle) having opposite ends and a pair of suspension cylinders 12, each said suspension cylinder 12 positioned at a corresponding said end of said first axle 14 to accommodate generally vertical loads (Fig. 1; left axle 14 has suspension cylinders 12 on both ends, which can accommodate vertical loads); and a second axle 14 (Fig. 1; right axle) having opposite ends and a pair of suspension cylinders 12, each said suspension cylinder 12 positioned at a corresponding said end of said second axle 14 to accommodate generally vertical loads (Fig. 1; right axle 14 has suspension cylinders 12 on both ends, which can accommodate vertical loads).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baldauf by having a pair of suspension cylinders on opposing ends of each axle as disclosed by Miller because the suspension cylinders provide favorable ride characteristics to adapt to various load conditions of the system (Abstract of Miller).
Fujan teaches that a second axle 30 can be coupled to a first axle 18 via a ball joint (Fig. 1; Col. 4, lines 51-59; Col. 5, lines 5-20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Baldauf and Miller by connecting the first and second axles with a ball joint as disclosed by Fujan because the ball joint permits spherical motion alignment under load (Col. 5, lines 17-20).

Regarding claim 28, Baldauf, modified as above, further discloses (Fig. 1-3 of Baldauf) that the axle arrangement 22, 24 further includes at least one elongate member 30, 36 interconnecting the second axle 24 with the first axle 22 (Fig. 2 of Baldauf; second axle 24 is connected to first axle 22 both through leaf springs 36 and rails 30).



Allowable Subject Matter
Claims 16, 17, 22-25, and 32-33 are allowed.

Response to Arguments
Applicant's arguments filed 09/27/2022 regarding the rejection of amended claim 14 have been fully considered but they are not persuasive. Applicant states that the claims are now in condition for allowance, however, does not give any details into why amended claim 14, containing all previously rejected subject matter, is now allowable. Amended claim 14 simply contains originally presented claims 14 and 20, both of which were rejected in the Non-Final Rejection dated 05/27/2022. As there are no additional arguments presented as to why amended claim 14 is now allowable, the rejection is upheld.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/           Examiner, Art Unit 3614                                                                                                                                                                                             

/KAREN BECK/           Primary Examiner, Art Unit 3614